Citation Nr: 0609390	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-26 211	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which in pertinent part, granted service connection 
for lichen simplex chronicus and assigned an initial 10 
percent disability rating, both effective June 28, 2002 (date 
of receipt of claim).  

For clarification purposes, the veteran's VA Form 21-526, 
Application for Compensation and/or Pension, received on June 
28, 2002, the veteran reported an incorrect Social Security 
number.  Subsequently, at a June 2005 videoconference before 
the undersigned Veterans Law Judge the veteran provided his 
correct Social Security number.  


FINDING OF FACT

The veteran's service-connected skin disorder is treated by 
topical ointments and during such therapy is not manifested 
by constant itching nor is there involvement of more than 10 
percent of the total body surface area and there is no 
scarring or disfigurement.  


CONCLUSION OF LAW

An initial disability rating in excess of 10 percent for 
lichen simplex chronicus is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, 4.20, 4.27, 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002); and Diagnostic Code 7806 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was provided assistance pursuant to the 
VCAA in RO letters in August and November 2002 in conjunction 
with his original claim for service connection for a rash, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notices to the veteran did 
not cite the law and regulations governing nor describe the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  This is because he was subsequently notified of 
the law and regulations governing the assignment of 
evaluations for his service-connected skin disability in the 
May 1004 Statement of the Case (SOC).  Moreover, under 
governing law and regulations the effective date assigned for 
service connection and the initial 10 percent disability 
rating is the date of receipt of the original claim on June 
28, 2002, which was more than one year after service 
discharge.  Generally see 38 U.S.C. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400(b)(2)(i) (2005) (effective date for an 
original service connection claim is the day following 
service separation if the claim is received within one year 
of service separation, otherwise the date of receipt of the 
claim).  

Further, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The governing law and regulations were cited in the May 2004 
SOC, as were the VCAA law and regulations.  

VA is required to make reasonable efforts to assist a 
claimant in obtaining relevant evidence that is adequately 
identified by the claimant.  38 U.S.C. § 5103A(a), (b)(1) 
(West 2002); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  There is nothing to indicate that 
the veteran has received any private treatment for his skin 
disorder since service discharge.  Rather, his VA outpatient 
treatment (VAOPT) records are on file.  He underwent a VA 
skin examination in April 2003.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

The veteran testified in support of his claim at a 
videoconference before the undersigned Veterans' Law Judge in 
June 2005.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The regulations governing the veteran's claim for an initial 
rating for lichen simplex chronicus greater than 10 percent 
were amended during the pendency of this appeal.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991) it was held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  More 
recently, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

Analogous Ratings

There is no specific DC for rating the veteran's service-
connected lichen simplex chronicus and the RO has rated the 
skin disorder analogously by use of a 'built-up' code as 
eczema.  

Under 38 C.F.R. § 4.20 (2005) it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  Analogous ratings may be accomplished under 
38 C.F.R. § 4.27 by 'built- up' with the first 2 digits being 
from the part of the schedule most closely identifying the 
bodily part or system and, followed by a hyphen, the last 2 
digits being '99' to signify rating as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992). 

The Board finds that the use of DC 7806, for rating the 
service-connected eczema is appropriate because the functions 
affected, anatomical localization, and symptomatology are 
closely analogous.  

Rating As Eczema

Under 38 C.F.R. § 4.118, DC 7806, in effect prior to August 
30, 2002, eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warranted a 
10 percent rating.  With exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
rating was warranted.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, DC 7806 provides that dermatitis 
or eczema warrants a 10 percent rating when affecting at 
least five (5), but less than twenty (20) percent, of the 
entire body, or at least five (5) percent, but less than 
twenty (20) percent of exposed areas, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six (6) weeks during the past twelve (12) month period.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, DC 7806 provides that dermatitis 
or eczema warrants a 30 percent rating when twenty (20) to 
forty (40) percent of the entire body or twenty (20) to forty 
(40) percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six (6) weeks or 
more, but not constantly, during the past twelve (12) month 
period.  

The rating criteria which became effective on August 30, 
2002, 38 C.F.R. § 4.118, DC 7806 also provide that dermatitis 
or eczema may be rated as disfigurement of the head, face or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 7805) 
depending upon the predominant disability.  



Ratings for Scars

Under the old rating criteria, scars that are superficial, 
poorly nourished, with repeated ulcerations or which are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DCs 7803 
and 7804.  Scars could also be rated on the basis of 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, DC 7805.  


Under the rating criteria that became effective on August 30, 
2002, Note 1 to DC 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined under 38 C.F.R. § 4.25.  Note 2 
to DC 7802 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the only and maximum rating for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, 38 C.F.R. § 4.118, DC 7801, a 10 percent rating is the 
minimum rating for scars other than of the head, face or neck 
that are deep or cause limited motion and involve an area or 
areas exceeding 6 square (sq.) inches (39 sq. centimeters 
(cms.)).  A 20 percent rating is warranted when the involved 
area or areas exceeds 12 sq. inches (77 sq. cms.).  A 30 
percent rating is warranted when the involved area or areas 
exceeds 72 sq. inches (465 sq. cms.).  Note 1 to DC 7801 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
under 38 C.F.R. § 4.25.  Note 2 to DC 7801 provides that a 
deep scar is one associated with underlying soft tissue 
damage.  

Analysis

On VA skin examination in April 2003 the veteran's claim file 
was reviewed.  He had not been hospitalized or had surgery.  
He reported having had a rash since serving in Vietnam, 
including having had peeling of his skin.  His skin had been 
very irritated ever since and this had persisted for years, 
waxing and waning.  Currently, he had ongoing difficulties 
with a rash on his arms, back, legs, and hands.  The day of 
examination was a good day with respect to the severity of 
the skin rash and he was not badly affected by it.  He used 
hydrocortisone cream, which helped a little bit, but he had 
intense itching which was so bad that he often excoriated his 
skin to the point of drawing blood.  The condition was 
worsened by heat in the summertime and by wool or tight 
clothing.  He reported having scaling and exfoliation and 
occasional blisters.  

On examination the veteran was in no apparent distress.  On 
the superolateral aspect of his right elbow there was a 2 
cm., very thickened, lichenified patch without scale or 
erythema but there was hyperpigmentation.  On his arms, 
chest, and back were several post-inflammatory hyperpigmented 
macules up to 1 cm. in diameter.  On his knees and upper 
thighs were very thickened lichenified and hyperpigmented 
patches.  The pre-patellar surfaces were clear as were the 
extensor aspects of the elbows.  There was no popliteal or 
antecubital fossae involvement and no nail pitting.  

The diagnosis was a rash of the right arm and bilateral legs 
with a history of more widespread involvement, although not 
present on examination.  Clinically, the disorder appeared to 
be lichen simplex chronicus, and represented involvement of 
less than 10 percent of the veteran's body surface.  The skin 
condition was not included among the currently accepted skin 
conditions associated with herbicide exposure among Vietnam 
veterans.  

On file are VAOPT records from May 2003 to May 2004 which 
reflect treatment primarily for nonservice-connected 
hypertension.  However, in July 2003 the veteran presented 
with an extensive rash described as being "all over" which 
he reported itched very badly.  He had treated it in the past 
with home remedies without success.  The rash was worse in 
areas where clothing was tight.  On examination he had flat 
scaly patches on his hands, back of the neck, and behind the 
knees.  In August 2003 he complained of mild itching that had 
started since he ran out of his medications for eczema.  

VAOPT records since the change in the schedular rating 
criteria show that in September 2003 the veteran reported 
having run out of skin cream because as the season got dryer 
and cooler his symptoms were flaring up.  He had had an itchy 
rash that had been on his back, arms, and legs.  On 
examination he was alert and oriented.  On his back, lower 
extremities, and upper arms were round confluent areas of dry 
scaly, not thickened or whitened scale but mild raised 
macules and papules.  Some were confluent, compatible with 
nummular eczema.  The assessment was a flare-up of nummular 
eczema.  His was given an ointment and was stable at 
discharge.  He was instructed that the condition was chronic 
and that drying would be worse and to use warm but not hot 
showers, pat dry, and rub lotion in the direction of hair 
growth.  

A December 2003 VAOPT shows that the veteran was seen for 
other complaints and had no rash.  But in January 2004 he 
requested more skin medication.  In May 2004 he reported 
that his skin condition was exacerbated by heat, humidity, 
sun exposure, wool and polyester fabrics, and exposure to 
grass.  On examination he had marked xerosis of the anterior 
chest, back, and legs.  There were pinpoint hyperpigmented 
papules over his abdomen and the inner upper arms.  He had 
hyperpigmented macules on the dorsal aspect of the lower 
extremities.  There were no plaques, erythema, or 
excoriations.  There was no pitting or deformity of his 
nails and no scalp lesions.  The assessment was atopic 
dermatitis, currently with no flare-up.  It was reported 
that his skin condition was well under control.  If he had 
any worsening of his symptoms, he was to return for further 
evaluation and a possible change of his steroidal cream, 
even though he was already on a high potency type.  

At the June 2005 videoconference the veteran testified that 
he had constant and maddening itching.  The involvement was 
over his whole body but primarily his back and legs.  

However, a rating based on the old or new rating criteria for 
the evaluation of scars is not permitted inasmuch as there is 
no competent medical evidence that there is any residual 
scarring.  See, e.g., Esteban v. Brown, 6 Vet. App. 259 
(1994), citing 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision.  Likewise, there is no evidence of disfigurement.  

It is contended that a 30 percent rating is warranted under 
the old version of DC 7806 because the veteran allegedly has 
had constant itching.  However, the August and September 2003 
VAOPT records indicate that when he applies topical ointments 
he does not have itching.  Rather, and notwithstanding his 
testimony to the contrary, it is only when he runs out of his 
medication that he has itching.  In fact, in May 2004 it was 
noted that the disability was well under control.  

There is otherwise no clinical evidence of exudation, 
extensive lesion or disfigurement.  Also, he had not required 
systemic therapy and the involvement is less than 10 percent 
of his entire body surface. 

Accordingly, an initial schedular rating in excess of 10 
percent is not warranted at any time during this appeal.  

Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it.  The disorder has 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In fact, he testified at the videoconference that 
he was currently unemployed because of his nonservice-
connected back injury in 1995.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 10 percent for 
lichen simplex chronicus is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


